937 F.2d 612
Unpublished Disposition
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.

John K. FRASER, Plaintiff-Appellant,v.COMMISSIONER OF INTERNAL REVENUE SERVICE, Defendant-Appellee.John K. FRASER, Plaintiff-Appellant,v.COMMISSIONER OF INTERNAL REVENUE SERVICE, Defendant-Appellee.
Nos. 90-15195, 90-15616
United States Court of Appeals, Ninth Circuit.
Submitted May 2, 1991.*Decided June 28, 1991.
Before KILKENNY, SNEED and FERGUSON, Circuit Judges.


1
MEMORANDUM**


2
Fraser appeals from the district court's dismissal of his complaint challenging the Internal Revenue Service's assessment and collection of unpaid personal income taxes.  We affirm.


3
With respect to Fraser's damage claims, we find no error in the district court's conclusion that the government was entitled to immunity.  See 28 U.S.C. Sec. 2680(c);  Morris v. United States, 521 F.2d 872, 874 (CA9 1975).  As for Fraser's quiet title claim, he may not use the procedural vehicle provided by 28 U.S.C. Sec. 2410 to collaterally attack the merits of his assessment.  See Elias v. Connett, 908 F.2d 521, 527 (CA9 1990).  Finally, the government's effectively unopposed documentation concerning its alleged failure to comply with the various notice provisions of, e.g., 26 U.S.C. Secs. 6212 and 6213, support the district court's conclusion that Fraser's claims were barred by the Anti-Injunction Act, 26 U.S.C. Sec. 7421(a).  Cf. Church of Scientology of California v. United States, 920 F.2d 1481, 1485-86 (CA9 1990), cert. denied, 59 U.S.L.W. 3674 (U.S. June 3, 1991) (No. 90-1467).


4
AFFIRMED.



*
 The panel unanimously agrees that this case is suitable for submission without oral argument per FRAP 34(a) and CA9 Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this Circuit except as provided by CA9 Rule 36-3